Citation Nr: 1425517	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-22 891	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for amputation little finger, right hand (right little finger disability).

2.  Entitlement to service connection for right arm disorder with intermittent numbness.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

McKayle D. Bruce, General Attorney


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In May 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for amputation of the right hand little finger (right little finger disability), and entitlement to service connection for right arm disorder with intermittent numbness.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the February 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the May 2012 Board decision that denied service connection for right little finger disability and service connection for right arm disorder with intermittent numbness is vacated.  The remainder of May 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


